Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 09/15/2021 has been reviewed.
Claims 1-12 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20210241507 A1 to Kazem et al. (hereinafter “Kazem”), and further in view of U.S. Patent Application Publication No. 20150282175 to Smith et al. (hereinafter “Smith”).
As to claim 1, Kazem teaches a system for providing a mobile device application with a high-performance rendering engine for use with data analytics, comprising (computer implemented method in a system comprising processor and non-transitory computer readable medium, par. 0015-0017, 0024-0027): 
a mobile device (par. 0024, 0025) that includes mobile application adapted to receive from a data analytics server, a data payload describing data associated with data analytics visualizations (Fig. 7, par. 0003, 0024, 0025, 0036, steps 702-704, receiving by a computer a dataset corresponding to the business analytic application); and 
a rendering engine that generates interactive visualizations of the data (par. 0034-0039, “Onboarding tour generator 218 may retrieve business analytic application 220 and dataset 226 from storage, such as, for example, storage 108 in FIG. 1, in response to receiving an input to generate onboarding tour 232 for business analytic application 220. After retrieving business analytic application 220 and dataset 226, onboarding tour generator 218 analyzes characteristics 224 of visualizations 222 and columns 228 of dataset 226 to generate ordered groups of visualizations 230. Ordered groups of visualizations 230 represent specific groups of visualizations. Onboarding tour generator 218 generates the different groups of visualizations and orders the visualizations within each respective group of visualizations based on a result of analyzing the visualization characteristics and dataset columns associated with each particular group of visualizations.”)
Kazem does not explicitly teach a mobile device that includes a graphics processing unit (GPU) and using shaders and the device GPU, wherein interactions with a visualization are transformed and communicated to a shader and the GPU to render an updated visualization as claimed.
Smith teaches a mobile device that includes a graphics processing unit (GPU) (0076-0078, computer system such as cellular telephone or PDA or tablet PC comprising GPU) and using shaders and the device GPU, wherein interactions with a visualization are transformed and communicated to a shader and the GPU to render an updated visualization (Fig. 5-10, par. 0037-0039, 0059-0066, rendering visuals using GPU and shaders, i.e. “FIG. 5 is a screen capture illustrating the user interface 400, in accordance with an example embodiment, used to display hierarchical data, in another state following user interaction. Here, the user has elected to drill down on one of the categories of hierarchical data. Namely, the user has elected to drill down on the ActionScript category to reveal sub-categories within ActionScript. While the act of drilling down can occur in a number of ways and in a number of different locations (e.g., the user could elect to drill down by selecting objects in any of the viewing regions 404, 406, 408, 410, 412), in this example embodiment the only way for the user to drill down is by using viewing region 404. This is because it contains the master legend informing the system of what the categories are and what the colors mean. The color coding in the other viewing regions 406, 408, 410, 412 is driven by this. Here, the user has drilled down into the ActionScript category by selecting arrow 500 next to category 402A in viewing region 404. This opens up subcategories 502A, 502B, 502C, 502D of the ActionScript category 402A. Notably, each of these subcategories 502A, 502B, 502C, 502D is depicted in a different color, and each of the other viewing regions 406, 408, 410, 412 are updated to reflect the drill-down operation and also to maintain color consistency for these subcategories 502A, 502B, 502C, 502D, to the extent that the subcategories 502A, 502B, 502C. 502D are depicted in the other viewing regions 406, 408, 410, 412. For example, bar line 430 now has its ActionScript segment 432A broken further into subcategory segments 504A, 504B, 504C, 504D, with the colors of these subcategory segments 504A, 504B, 504C, 504D consistent with the coloring of the subcategories 502A, 502B, 502C, 502D in viewing region 404”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kazem with the teaching of Smith because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Smith would allow  Kazem to overcome the “difficult to quickly locate information of interest… rendering is taking a lot of time” , while allowing to “visualizing hierarchical data through selective colorization. In an example embodiment, a data visualizer is used to analyze the hierarchical data and the visualization is produced and interacted with via a user interface of the data visualizer” (Smith, par. 0002-0004, 0024).
Regarding claim 5, is essentially the same as claim 1 except that it sets forth the claimed invention as a method rather than a system and rejected for the same reasons as applied hereinabove. 
Regarding claim 9, is essentially the same as claim 1 except that it sets forth the claimed invention as a non-transitory computer readable storage medium rather than a system and rejected for the same reasons as applied hereinabove. 
Claim(s) 2-4, 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20210241507 A1 to Kazem et al. (hereinafter “Kazem”), U.S. Patent Application Publication No. 20150282175 to Smith et al. (hereinafter “Smith”), and further in view of U.S. Patent Application Publication No. 20180365873 to Prophete et al. (hereinafter “Prophete”).
As to claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Kazem and Smith teaches the system of claim 1, wherein the mobile device is adapted to receive the data payload from an analytics cloud environment  for visualization at the mobile device (Fig. 7, par. 0024, 0077-0080, cloud environment).
The combination of Kazem and Smith does not explicitly teach wherein the rendering engine of the mobile device associates a hierarchical data model having nodes with the data payload as claimed.
Prophete teaches wherein the rendering engine of the mobile device associates a hierarchical data model having nodes with the data payload (Prophete, par. 0057-0061, hierarchy of nodes as a data model.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Kazem and Smith with the teaching of Prophete because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Prophete would allow  combination of Kazem and Smith to “…provide secure isolation of scripting from graphics, via a recursive cell-based hierarchy for data visualizations in a unified charting framework that can be accessed by customer support admins to customize visualizations, and that provides a secure interface to low-level graphic APIs.…” (Prophete, par. 0003-0007).
As to claim 3, the rejection of claim 2 is hereby incorporated by reference, the combination of Kazem, Smith and Prophete teaches the system of claim 2, wherein a user interaction with a visualization is interpreted by the rendering engine as transformations or deltas of an original presentation, and communicated to a shader to cause the GPU to render an updated visualization (Prophete, par. 0057-0061, hierarchy of nodes as a data model and “the framework handles morphing—for example, an animated change from a bar chart graph to a pie chart that represents the same data”)
As to claim 4, the rejection of claim 3 is hereby incorporated by reference, the combination of Kazem, Smith and Prophete teaches the system of claim 3, wherein each interaction that results in a transformation is passed to the shader and GPU to update the data visualization on the render call, without needing to re-fetch the data itself from the analytics cloud environment (Prophete, par. 0057-0061, hierarchy of nodes as a data model and “the framework handles morphing—for example, an animated change from a bar chart graph to a pie chart that represents the same data”.)

Regarding claims 6-8, are essentially the same as claims 2-4, except that it sets forth the claimed invention as a method rather than a system and rejected for the same reasons as applied hereinabove. 
Regarding claims 10-12, are essentially the same as claims 2-4 except that it sets forth the claimed invention as a non-transitory computer readable storage medium rather than a system and rejected for the same reasons as applied hereinabove. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US. Patent Application Publication No. 20140247271 to Fernandez et al. teaches a mobile device that includes a graphics processing unit (GPU) and using shaders and the device GPU, wherein interactions with a visualization are transformed and communicated to a shader and the GPU to render an updated visualization (par. 0050-0051, 0065-0069, 0079-0082, 0101-0105).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168